 208,DECISIONSOF NATIONAL LABOR -RELATIONS -BOARD740; cases.The answer of the Charging Party seems to, be that (1) it never has.approved the doctrine of those cited cases and (2) there is no written contract inthis case as there was in those cases so that, therefore, the cases are inapposite.However, a man's employment can be effectively defined without the necessity of awritten contract.If an owner does not choose to require an- employee to handleSwift products, then it would seem clear that -solicitation by the Union to the em-ployees not to handle Swift goods would not fit within the words of the statute.There would seem also to be merit in the Respondent's argument that its objectin publicizing its dispute was to organize the salesmen-not to force Swift to dealwith it- on behalf of the salesmen.The Union's letter of May 15, 1954, clearlycorroborates the Union's position on this point.However, Respondent's argumentthat it had no object of forcing the employers to cease doing business with Swift does,not seem to be on very solid ground.For the reasons given heretofore the Trial Examiner finds that the Respondent hasnot since on or about September 23, 1953, engaged in,- and by orders, instructions,directions, appeals, bylaws, working rules, and other means induced and encouragedthe employees of retail food establishments in and about St. Louis, Missouri, to en-gage in strikes or concerted refusals in the course of their employment to use, manu-facture, process, transport, or otherwise handle or work on any goods, articles, mate-rials,or commodities of Swift or to perform any services. Because of this failureof proof, he will recommend that this complaint be dismissed in its entirety.Upon the basis of the foregoing findings of fact, and upon the entire record in the-case, the Trial Examiner makes the following:CONcLusIoNs OF LAW1.Amalgamated Meat Cutters and Butcher Workmen of North America, AFL,,Local No. 88, is a labororganizationwithin themeaningof Section 2 (5) of the-Act.2. Swift and Company isengaged in commercewithinthe meaningof Section 2-(6) and (7) of the Act.3.The aforesaid labororganization has not engaged in unfairlabor practices.within themeaningof the Act.I-,Eastern Massachusetts Street Railway CompanyandPatrick W.Cox-Eastern Massachusetts Street Railway Companyand -Amalga-mated Association of' Street,ElectricRailway and MotorCoach Employees of America,AFL.Cases Nos. 1-CA-1.435 and,1-CA-1515. July 26,1955DECISION AND ORDEROn April 20, 1955, Trial Examiner'Louis Plost issued his Inter-mediate- Report in the above-entitled proceeding, finding that the-Respondent had engaged and was engaging in certain unfair labor-practices within the meaning of Section 8 (a) (1), (3), and, (4) ofthe Act and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth`in the'copy of the IntermediateReport attached hereto.The Trial- Examiner also found that the Re-spondent had not engaged-in certain other alleged unfair labor prac-tices and recommended that the complaint be dismissedwith respect to,such allegations.Thereafter, exceptions to the Intermediate Reportand briefs were filed by the Respondent, the Charging Parties, and theGeneral Counsel.113 NLRB No. 36. EASTERN MASSACHUSETTS STREET RAILWAY COMPANY299The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report,the exceptions and briefs,and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the following modifications :1.Like the Trial Examiner, we are not convinced that the Gen-eral Counsel sustained his burden of proving that the Respondent wasdiscriminatorily motivated in disciplining Cox on March 24, 1953, inview of the fact that Cox had worn a uniform coat "in rags" while oper-ating a bus, and the further fact that the division manager testifiedwithout contradiction that Cox was disciplined for that reason.How-ever, the Trial Examiner failed to give adequate regard to the alterna-tive theory advanced by the General Counsel and the Charging Par-ties, and heretofore approved by the Board in an earlier case againstthe Respondent.'This theory is that the discipline in fact meted outby the Respondent,being far more stringent because of discriminatoryconsiderations than would otherwise have been exacted, was to thatextent discriminatory.In the earlier case, for example,one employee was in effect dis-charged for violating a rule against an unexcused absence; another,for violating a rule against interviewing witnesses to an accident; an-other,for violating a rule requiring a full stop before a railroad cross-ing; and another,for violating a rule against permitting free rides.We found that the Respondent would have reinstated each of these em-ployees after a suspension of not more than 10 days if the employee hadprosecuted a grievance,as the Respondent did for similar infractionswhen other employees prosecuted grievances; but that at the same timethe Respondent made it clear that grievances would be entertainedonly from the representative it had imposed on the employees againsttheir will, and not from the genuine collective-bargaining representa-tive freely chosen by a majority in the appropriate unit.We accord-ingly concluded that the Respondent violated the Act by suspendingthese employeess for more than 10 days.On the other hand, the Re-spondent suspended 3 other employees for periods of 10 days or lessfor similar rule infractions,and we therefore found that the Respond-ent did not thereby violate the Act.The Respondent's normal practice in disciplining an employee fora wide variety of infractions, as shown in the record of this and theearlier case,was to suspend the employee for not more than 10 days.In the present case, Manager Markham admitted that after the dis-charge he told Cox lie would entertain a grievance respecting thedischarge.However, the parties stipulated that the Respondent'sposition with respect to entertaining grievances was unchanged since1110 NLRB 1963 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe earlier case.We thus find that the Respondent would have enter-tained a grievance from Cox, but only if presented by the representa-tive selected by the Respondent, and not if presented by the legitimaterepresentative to which Cox adhered.Moreover, a personnel card inevidence shows that another employee (Joslyn) was discharged forserious repeated money shortages, after a warning; yet when heprosecuted a grievance through the representative selected by theRespondent, the discharge was reduced to a suspension of 2 days.We therefore find it difficult to believe that Cox' summary dischargefor wearing a shabby uniform, without any prior warning on thatscore although that was the usual and customary practice, wouldnot have been changed to a suspension of 10 days or less if he hadbowed to the Respondent's position as to the labor organization whichshould represent its employees.Applying the alternative theoryapproved in the earlier case, we find that the Respondent unlawfullydiscriminated against Cox by suspending him on March 24, 1953,for more than 10 days.22.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (3), (4), and (1) by discharging McLean.We shallmodify the Trial Examiner's recommendations by adding an appro-priate clause with respect to the section 8 (a) (4) violation.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Eastern MassachusettsStreet Railway Company, Boston, Massachusetts, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Amalgamated Association ofStreet, Electric Railway and Motor Coach Employees of America,AFL, or any other labor organization of its employees, or encourag-ing membership in Local Division 280, Amalgamated Association ofStreet, Electric Railway and Motor Coach Employees of America(known as the Lowell Local), or Transit Workers Local No. 1, orany other labor organization of its employees, by discharging or inany other manner discriminating against any of its employees inregard to hire or tenure of employment or any term or conditionthereof because of their union membership or activity, or becauseof their testimony before the Board, or because charges in their behalfhave been filed with the Board.2In accordance with our customary practice where the Intermediate Report does notrecommend reinstatement of an employee who we find was the victim of discrimination,Cox' back pay is tolled from the date of the Intermediate Report to the date of this Deci-sion and Order.Clearfield Cheese Company, Inc.,106 NLRB 417. EASTERN MASSACHUSETTS STREET RAILWAY COMPANY301(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized by Section 8 (a) (3)of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Patrick W. Cox and Archie T. McLean immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of pay suffered by reasonof the discrimination against them, in the manner set forth hereinand in the Intermediate Report attached hereto.(b)Upon request make available to the Board or its agents, forexamination and copying, all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other rec-ords necessary for a determination of the amounts of back pay dueunder the terms of this Order.(c)Post at all its offices and terminal garages copies of the noticeattached hereto and marked "Appendix." 3 Copies of said notice, tobe furnished by the Regional Director for the First Region, shall, afterbeing duly signed by the Respondent, be posted by it immediatelyupon receipt thereof and maintained by it for a period of at leastsixty (60) consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat the complaint be, and it hereby is,dismissed insofar as it alleges that the Respondent violated the Actin any other respects than herein found.MEMBER RODGERS took no part in the consideration of the above Deci-sion and Order.3In the event that this Oider is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that : 302DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL offer to Patrick W. Cox and Archie T. McLean imme-mediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges previously enjoyed, and make them wholefor any loss of pay suffered by reason of our discriminationagainst them.WE WILL NOT discharge or in any other manner discriminateagainst any of our employees because of membership in or activityon behalf of Amalgamated Association of Street, Electric Rail-way and Motor Coach Employees of America, AFL, or becauseof charges filed or testimony given under the Act.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the rights guar-anteed in the Act, except to the extent that they may be affectedby an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8 (a) (3)of the Act.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of Amalgamated Association ofStreet, Electric Railway and Motor Coach Employees of America,AFL, or any other labor organization, except to the extent that thisright may be affected by an agreement executed in conformity withSection 8 (a) (3) of the Act.EASTERN MASSACHUSETTS STREET RAILWAY COMPANY,Kt ployer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEIt having been charged on April 1, 1953, by Patrick W. Cox, Lowell,Massachu-setts, that EasternMassachusetts Street Railway Company,Boston,Massachusetts,herein called the Respondent,had engaged in and was engaging in certain unfairlabor practices affecting commerce,as set forth and defined in the National LaborRelations Act,as amended,61 Stat. 136,29 U. S. C.,Supp. I, Sec.141,et seq.,hereinafter referred to as the Act, the General Counsel i of the National LaborRelations Boai d on behalf of the Board,by theRegional Director for the First Regiondesignated by the Board'sRules and Regulations(Series 6,as amended,Section102.15), issued a complaint onJune 17,1953,docketed as CaseNo. 1-CA-1435,alleging certain unfair labor practices by the Respondent.Thereafter a charge alleging that the respondent had engaged in certain otherunfair labor practices was filed by Amalgamated Association of Street, Electric13The complaint herein was issued while Mr. George Bott held the office of GeneralCounselBefore the hearing was closed Mr Bott's terin of office had expiredNo newGeneral Counsel was appointed during the course of the hearingAs a matter of form theattorney repiesenting the General Counsel'soffice is referred to herein as "GeneralCounsel " EASTERN MASSACHUSETTS STREET RAILWAY COMPANY303Railway and Motor Coach Employees of America, AFL, herein called the Union,on August 13, 1953, and docketed in the First Regional Office as Case No. 1-CA-1515.The said Regional Director issued a complaint onSeptember 4, 1953,al-leging that the Respondent had engaged in and was engaging in certain unfairlabor practices within the meaning of the Act.Likewise on September 4, 1953, the said Regional Director issued an order con-solidating Cases Nos. 1-CA-1435 and 1515 for purposes of hearing.Due noticewas given all parties.No consolidated complaint was issuedThe complaints in Cases Nos. 1-CA-1435 and 1-CA-1515, with respect to theunfair labor practices, allege in substance that onMarch 24, 1953,the Respondentdischarged PatrickW. Cox and on June 10. 1953, discharged Archie T. McLean,and thereafter has iefused to reinstate each of them for the reason that they adheredto or assisted the Union or engaged in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or because they refused tojoin or assist an organization known as the Transit Workers, and for the furtherreason that they filed charges or gave testimony under the Act and further allegethat the Respondent engaged in other unfair labor practices violative of the Act.The conduct of the Respondent is alleged to be violative of Section 8 (a) (1),(3), and (4) of the Act.The Respondent duly filed an answer in which it denied that it had engagedin any of the alleged unfair labor practices.Pursuant to notice a hearing was held at Boston, Massachusetts, October 8 and 9,1953, and February 9 and 10, 1955, before Trial Examiner Louis Plost. The officeof General Counsel, the Union, and the Respondent were represented by counsel,each being hereinafter referred to in the name of his principal.The parties wereafforded full opportunity to be heard, to examine and cross-examine witnesses, tointroduce evidence bearing on the issues, to argue orally on the record, and to filebriefs and/or proposed findings of fact and conclusions of law with the Trial Ex-aminerA date was set for the filing of briefs.The parties aigued orally at the close of the hearing.The Trial Examiner grantedamotion by the General Counsel to conform all pleadings to the proof with re-spect to dates, spelling, and like minor variances.Briefs have been received fromall partiesUpon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe General Counsel and the Respondent stipulated:Eastern Massachusetts Street Railway Company, a Massachusetts corporationwith its principal office at Boston, Massachusetts, is engaged in the transporta-tionof passengers by motor bus in and between communities within the Com-monwealth of Massachusetts and in and between communities outside the Com-monwealth of Massachusetts. In the course of its operations, the Companyprovides public bus transportation service for approximately 75 cities and townswithin the Commonwealth of Massachusetts and carnes a substantial number ofpassengers to and from work for firms engaged in interstate commerce. Itsgross revenues are currently running at an annual rate of about $9,000,000, ofwhich a negligible percent is derived from furnishing interstate bus service on adaily trip from Taunton, Massachusetts, to Providence, Rhode Island, and fromCharter rights which cover Massachusetts, Connecticut, New Hampshire, andRhode Island and on which the Company runs infrequent service out of Massa-chusetts.The Company admits that it is a substantial user of gasoline, tires,and buses, some of which are purchased and transported in interstate commercefrom and through various States of the United States other than the Common-3 The heaung closed on Febi nary 10, 1955The Trial Examinee set the time for filingbriefs to be not later than .llaich 1On requests made by the Respondent to the ChiefTrial Examinee in accordance with the Board's Rules, the Associate Trial Examiner, act-ing for the Chief Trial Examiner, extended the time for filing, first to .March 21, then toApril 4, and finally to April 18One of the reasons for the requested extension was thatthe transcript had not been receivedThe final copy of the transcript was received in theBoard's Washington Office on March 14, 1955The Respondent averted that on March 31,it had not yet i eceived the transci ipt 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDwealth of Massachusetts.The Company uses $500,000 ofgasoline annually,all of which is purchased locally in Massachusetts.3II.THE ORGANIZATIONS INVOLVEDAmalgamated Association of Street,Electric Railway and Motor Coach Employeesof America,AFL, is alabor organization admitting employees of the Company tomembership:The General Conference Committee of Boston,affiliated with Amalgamated Asso-ciation of Street, Electric Railway and Motor Coach Employees of America, AFL, isa labor organization participated in by employees of the Company.III.THE UNFAIR LABOR PRACTICESA. Background:case continuedUpon separate charges filed by the Union and others alleging unfair labor practiceson the part of the Respondent4the Regional Director for the First Region issued acomplaint on such charges, consolidated for hearing, datedDecember 22, 1952.Ahearing was held on said complaint before a duly designated Trial Examiner,Febru-ary 16 to March 24, 1953.The transcript of said hearing consists of more than1,800 pages of testimony and numerous exhibits.The TrialExaminer who heardthe matter issued his reportSeptember 18, 1953.The report discloses that conductupon which findings of unfair labor practices were made was in some manner relatedto a strike of the Respondent's employees which began March 10 and ended July 15,1952.As herein stated the hearing in the instant matter was openedOctober 8, 1953.Shortly after the General Counsel'sfirst witness was called to testify it becameapparent that the General Counsel was seeking to introduce evidence with respectto the strike,heretofore referred to, and to present facts which had been fully litigatedin the previous cases herein mentioned.The Trial Examiner thereupon called a private conference with all the parties.Afterthe conference,the hearing was resumed and the Trial Examiner made thefollowing statement on the record:Trial Examiner PLOST: On the record. Let the record show that the TrialExaminer called the off-the-record discussion for the purpose of conference withthe attorneys for all the parties, that such conference.was privately held.The Trial Examiner stated at the conference that it had become apparent tohim that the General Counsel and the Union-that the General Counsel wouldmake an attempt to introduce into this record all of the testimony which hadbeen previously adduced at another hearing which had been tried under the num-ber of1-CA-1390and other numbered cases consolidated and upon which anintermediate report had been issued by a Trial Examiner some time this month.That the parties informed the Trial Examiner during the conference that thisrecord consisted of some 1800 pages, and the Trial Examiner-and the GeneralCounsel stated that he felt he would call the same witnesses to testify to thesame facts in order to set up the background necessary to sustain his complaintin the instant matter.The statement then says that a suitable stipulation on the necessary facts in thetranscript of the former case could not be made and continues as follows:It seems that this procedure in this case had resulted in producing a situationwhich would inevitably produce endless litigation not in the public interest.By "endless litigation"Imean endless producing of the same evidence overand over again,for example should it appear next week after this case has beentried and all the witnesses have been called and the previous matter to which Ihave referred under the number of 1-CA-1390 and other numbered cases hadbeen relitigated in effect, and the Company then next week, as I say, found itnecessary to discharge another individual who had been named in this previouscase,then it would become necessary to relitigate and rehear all of the evidencethat had previously been taken twice, etc.,ad infinitum.In the interest of orderly procedure, the Trial Examiner stated that he didnot believe that this method should be followed.3 The Board asserted jurisdiction over the Respondent in theEastern MassachusettsStreet Railway Companycase reported in 110 NLRB 1963.4 Eastern Massachusetts Street Railway Company,110 NLRB 1963. EASTERN MASSACHUSETTS STREET RAILWAY COMPANY 305The Respondent objected to any continuance on the ground fnat it meant "a denialof a speedy and expeditious disposition."The General Counsel then made the fol-lowing statement and motion:Now, these theories of mine may not be correct. In any event, they dependfor their facts or they depend in order to be sustained, upon 1800 pages of testi-mony that have already been introduced in a prior case and that have alreadygiven rise to findings by a trial examiner.That case took three and one-halfweeks. I, too, think it is not in the public interest to repeat that testimony andto impose upon the respondent the expense of such a lengthy proceeding again,which, as you so wisely pointed out, may only be repeated again in the eventthat someone else of these individuals files a charge and we discover or we agreeor find that there had been discrimination.Because of all these things and because of the testimonial difficulties involved,because of that fact and because there seems no way of trying this case withfairness to the discriminatees involved and to the Company, I might say, with-out introducing all this prior testimony, I move to continue this case until suchtime as the Board has passed down its decision in Case No. 1-CA-1390, ofwhich at that point you can take judicial notice, and that, therefore, the tran-script in that particular case will not have to be repeated.The Trial Examiner then continued the matter indefinitely subject to being re-opened on notice.The Board issued its Decision and Order in theEastern Massachusetts Street Rail-way Companycase, 110 NLRB 1963, onDecember 16,1954.Upon agreement of all the parties the Trial Examiner reopened the hearing in theinstant matter on February 9, 1955.The gravamen of the complaints (consolidated for hearing) in the instant matter,I-CA-1435 and 1-CA-1515, is that the Respondent discharged Patrick W. Cox onMarch 24, 1953, and Archie W. McLean on June 10, 1953, in violation of Section 8(a) (3) and (4) of the Act .5In the complaint in theEasternMassachusetts Street Railway Co.case, decidedDecember 16, 1954, hereinafter called "former cases," both Cox and McLean werealleged to be discriminatees, by disciplinary layoff, in violation of Section 8 (a) (3)and (4).In his Intermediate Report and Recommended Order the Trial Examiner whoheard the former case found:Cox's name appeared as an alleged discriminatee for the first time in theamended charges filed by the Association in Case No. 1-CA-1287 on September16, 1952.His name was also on the Association's second amended charges inthat case, filed November 20, 1952. Significantly, the charges filed in Case No.1-CA-1390 by the GCC on January 30, 1953, were signed by Jesse Levin, itssecretary-treasurer.Service of these charges was effected upon the Company onJanuary 31, 1953.These charges alleged that the Company had unlawfully dis-criminated against 13 employees because "of their activities on behalf of thecharging labor organization, and for the further reason that they filed Chargesunder the Act, or that Charges in their behalf were filed under the Act." Inrespect to Cox, the charge alleged that the Company had illegally disciplinedhim and MacLean on frequentoccasions"because of their activity in behalf ofand adherence to the charging labor organization, and for the further reasonthat they filed Charges under the Act, or that Charges in their behalf were filedunder the Act."With respect to Cox and McLean the Board in its Decision and Order found:.. . we are not satisfied that the record as a whole supports the inference,urged by the General Counsel and made by the Trial Examiner, that the Com-pany in disciplining them was motivated by union animus rather than, as theCompany asserts, just cause.Thus . . . Cox was absent from work and wassuspended for a day; and he later engaged in certain working-rule irregularitiesand was suspended for 2 days.McLean also engaged in certain rule infractionsand was suspended for 5 days;and later he engaged in similar infractions andwas suspended for 10 days.5 As herein found, the report of the Trial Examiner in theEastern Massachusetts StreetRailway Companycase,110NLRB 1963, was issued September 18, 1953.Thecharge in1-CA-1435 (PatrickW Cox)was filed April 1, 1953. The charge in 1-CA-1515(Archie McLean)was filed August 13, 1953. 306DECISIONS OF NATIONALLABOR RELATIONS BOARDThe Board in its Decision further found:A subsidiary aspect of this case is the charge that the Company unlawfullydiscriminated against 11 employees, 8 in Lowell Division and 3 in the HaverhillDivision, because of their activities on beh;iIf of the Association.As to the 8Lowell employees, a 2-fold discrimination is charged: first, in the discharge orsuspension of each employee, and second, in the Company's insistence thatthey process the resulting grievance through the Lowell Local or its successor,the Transit Workers, rather than the Association.The Board found that the Company's very re:ognition of the Lowell Local as abargaining agent for the Lowell employees was a violation of its statutory duty tobargain only with the Association, and therefore it necessarily followed that insist-ence upon any particular employee's cooperation in this unlawful objective of theCompany was a further encroachment upon his right to utilize the services of theexclusive bargaining representative.The Board further held as to Cox and McLeanAs for the other Lowell employees (Cox, McLean, and Halloran), they weresuspended for definite periods from 1 to 10 days for their various infractions.The record shows only that definite suspensions were sometimes reduced onappeal; it fails to establish that the particularsuspensionshere involved wouldhave been reduced at all. In these circumstances we are not satisfied that theseemployees were discriminated against when the Company took thepositionthat it would entertain grievances only from the Local.13'Member Murdock disagrees that they were not discriminatedagainst,but in viewor the detebminatmn above that 10-day suspensionswould be treatedas reasonable,no i emody would followB.The discharges1.PatrickW. Cox-l-CA-1435Thomas F. Markham, manager of the Respondent's Lowell Division, testified hedischarged PatrickW. Cox on March 24, 1953, "as a result of a report I receivedon his uniform."Markman read a personnel card on Cox into the record and testified the cardstated the cause of Cox's discharge.The card read:On Friday, March 20, 1953 on your 1:34 p. in. trip to North Chelmsford,you have been reported as having your badge number hidden under the brimof your cap.Your uniform was in rags.The sleeves, elbows, pockets andliningswere tattered and torn. In short, the report states your appearancewas "disgraceful."On September 11, 1952, December 12, 1952 and January 16, 1953, you werewarned about your uniform.Your record also shows you were warned beforethe above dates as to your number not being visible.On January 16, 1953, you signed your card and was suspended for 2 days.You were told then that you were not going to be spoken to any more re-garding your infractions.On Thursday, September 12, 1952, I had you in my office and talked to youabout your uniform, badge number, etc.You were spoken to, warned andsigned your card.You claimed that your hat, badge, changer and numberwere stolen from the office in the waiting room. I took your claim to be thetruth and issued you a complete set of equipment.You have been warned, spoken to, reprimanded and suspended.You leaveme only one final move to make.You are discharged March 24, 1953.Markham further testified that on March 20, 1954, he received a report from acompany inspector regarding the condition of Cox's uniform but testified he couldnot "truthfully say" whether he spoke to the inspector before he discharged Cox.Markham admitted that the card,including the statement that Cox was discharged,was completed before he interviewed Cox.The incidents referred to on the card as occurring September 11 and December12, 1952, and January 16, 1953, are all discussed in the Trial Examiner's Inter-mediate Report of September 18, 1953, herein referred to.The incidents are dis-cussed in detail; were the subject of testimony and were the grounds for the sus-pensions which were alleged to be discriminatory in the formerEasternMassa-chusetts StreetRailwayCompanycase. EASTERN MASSACHUSETTS STREET RAILWAY COMPANY307Markham testified that Cox had been warned about his shabbyuniform prior toMarch 24, 1953, but when pressed for specific details referred to the above-men-tioned incidents as being foundto have been caused by Cox's ragged uniform, whichisnot thefact.Itwas painfullyapparentthatMarkham was deliberately stretch-ing the truthin aneffort to create the impression that Cox had been warned onseveral occasions regarding his wearing a ragged, unsightly, and disgraceful uniformbut the attempt failed.Markham finally testified that the inspector's report whichis dated March 20, 1953, and formed theproximatecause for the discharge was theonly report regarding the shabby condition of Cox's uniform he had ever seen.Markham testified further that he had personallyseenCox in a "disgraceful"uniformand had talked to him about it testifying that on September 11, 1952, hetold Cox "to get himself squared away as far as his uniform and his badge andeverything else was concerned" and that he also had similardiscussionswith Coxon January 12 and 16. However he admitted that these were the incidents foundin the previouscase, noneof which deal with ragged or shabby clothing.Markhamalso admittedthat he never made any notation on thepersonnelcard record kepton Cox by the Respondent regarding the condition of Cox's uniform or the repri-mands allegedly made regarding it.Patrick W. Cox, who, as hereinbefore found, was one of the alleged8 (a) (3) and(4) complainants foundnotto have been discriminatedagainstin the previousEasternMassachusetts Street Railway Companycase, testified that at about 1 p. m.ofMarch 24, 1953, Foreman Paul Tremblay telephoned him and told him that he(Cox) was discharged as of that day; that Tremblay gaveno reasonfor the dis-charge, that Cox then went to the Respondent's office but was unable to see Markham,who was reported out; that the "office girl" gave him a card to read, as the explanationof his discharge; that the card made no detailed reference whatever to the violationsand reprimands of September and December 1952 and January 1953 as read into therecord by Markham and referred only to the shabby uniform he wore on March 20,1954.Cox testified'TRIAL EXAMINER: And it is your testimony that Mr. Markham did not showyou that card or give it to you?The WITNESS: No, sir, positively did not.We wasn't on the property atthat time.TRIAL EXAMINER: And it's your testimony that Mr. Markham didn't talk toyou?The WITNESS' That's right, sir.In his testimony, Markham at no time categorically stated that he discharged Cox.His answers were framed to create the impression that hefeltthat he personally dis-charged Cox but did not actually recall it. Forinstancehe testified:Q. Did you have a conversation with Mr. Coxat the timeyou dischargedhim?A. I believe I did, yes.Q. Did you call him into your office?A. I believe I did.Q. Did you talk to him about what was enteredon this card?A. I believe I did.Q. Do you remember when that was?A. It must have been March 24, 1953.Markham further testified:Q. Now, is it your testimony that after preparing this card upon which youmade the entry, "You are discharged March 24, 1953," after preparing a cardin which you had stated that you were discharging the employee, you then calledhim in andtalked to him personally about the matter?A. I believe that's the procedure.Yes, I believe I did.CCCCCCCQ. And do you recall the conversation you had with him? Tell us your bestrecollection of what you said and what he said.Was anyoneelse present?A. That I don't recall. I don't know offhand.Q.Will you tell us who said what and to whom9A.Well, I believe I sent for Cox, and he came to my office, and I discussedthis report that I had with him, and told him that he left no alternative for meother than to discharge him, that he had been spoken to, talked to, reprimanded,suspended. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarkham's testimony with respect to Cox's uniform did, however,close as follows:Q. But you have a distinct recollection of a conversation with him some timeafter this card was prepared?A. Yes.Q. There's nodoubt in your mind about it?A. That's right.Tremblay wasnot called, however a statement was made by the Respondent thatTremblay wasno longer employed by the Respondent and was not available.Nofurther explanation was made.The Trial Examinerismindful that the Trial Examiner's report in the formerEasternMassachusetts Street Railway Companycase which finding was adopted bythe Board in its Decision and Order,contains the following finding:41For many years,the contract between the Association and the Companyhas contained the following provisions set forth in the latest agreement executedin 1950:If any employee has gone nine(9) consecutive months without error,his record shall be considered clear,and if it is not clear,his record shallbe considered from the last nine(9) months clear period, and in no eventshall a man's record be considered for a longer period than eighteen (18)months prior to the suspension or discharge.The TrialExaminer is at a loss to understand why at the time of Cox's dischargeMarkham wouldadvert to previous derelictions by Cox as a cause for his discharge,knowing thatCox's recordwas "clear"by the contract provisions,if he actually dis-cussed the matter with Cox and actually personally discharged him.Upon the entire record, the evidence considered in its entirety,and his observa-tion of the witnessesthe TrialExaminer is fully convinced that Cox's version of hisdischarge is the accurate account thereof and credits his testimony with respectthereto.6Cox testifiedthat on January 16, 1953, his uniform coat was torn and he left itwith his wife to repair,in this way explaining his being out of uniform on that day;that thereafter he wore the coat at work each day until his discharge;that duringthis period no supervisor remarked on its condition;that during this period Mark-ham saw him in the coat and did not say anything to him regarding its appearance;that he was in Markham'soffice 3 days prior to his discharge and spoke to Mark-ham, who said nothing about the coat Cox was wearing which was the garment inquestion.Cox testified he bought the coat "new"some 18 or 20 months before his dis-charge; admitted the coat wastoo heavyto wear during the summer months; testi-fied he wore it from September1951 to March 1952,did not wear it during thestrike, and resumed wearing it in September 1952 and so continuedtoMarch 24,1953, but claimed 15 months'actual wear of the garment.The coat was paid for by weekly payrolldeductionsMarkham testified that theRespondent's records show no deductions for payment for a uniformcoat for Coxexcept fromMarch to May1947, approximately 6 years before Cox's discharge.The GeneralCounsel offered the coat in evidence.Instead of admitting the gar-ment as an exhibit theTrialExaminer by agreement of the parties made the follow-ing statement on the record regarding the garment's condition.TRIAL EXAMINER:The coathanded to the Trial Examiner,which he nowhas before him, is of heavy-not being an expert in cloth-Iwould say it is awhipcord cloth similar to the officer'suniforms of the first world war; thatthe color of the uniform is practically the color of a uniform of the U. S.Marine Corps,namely, an olive green; that the uniform coat, which I havebeforeme, has brass buttons on it, the buttons bearing the legend, EasternMassachusetts;that one of the brass buttons which fastens the coat, the topbrass button,isapparently missing; that the right sleeve of the jacket or coatwhich I have before me,is patched in three places; that the right sleeve is alsofrayed and worn and has at one time apparently been sewed up to repair thefrays at the bottom of the sleeve;that the left sleeve is also patched in oneplace; and that the interior of the sleeve has been repaired by a piece of clothsewed on to the bottom of the sleeve,making it appear as a cuff on that side;O At other points in this report the Trial Examiner discredits Cox's testimonyTheundersigned does not however believe that certain findings of incredibility destroy all ofCox's testimony. EASTERN MASSACHUSETTS STREET RAILWAY COMPANY309that the pockets, which are outside patch pockets, the lower ones have beenrepaired,and that the repairing shows, that the bottom of the coat is frayed;that the edges of the coat are frayed; that the lining in the left sleeve, the in-terior is gone-there is lining, however,in the right sleeve; that the interior ofthe coat shows tears on the lining, which, of course, this tear and the tear onthe sleeve would not be visible if the coat were worn, buttoned, or even partlybuttoned,that the collar has been torn and repaired,and that the repairing isvisible; that the garment,in its entirety,can best be described as well worn,but, if necessary,serviceable as a garment.I'm not passing on whether it is serv-iceable as a uniform to be worn to either impress the passenger with the au-thority of the wearer, or with the dignity and importance of the people whomhe represents while wearing this uniform.From his examination of the coat offered as Cox's uniform coat the Trial Ex-aminer is of the opinion that the garment must be a great deal older than claimedby Cox.Although the Trial Examiner made no finding on the record as to his impressionregarding the garment he will now state that in his considered opinion the garmentCox testified he woieisnot"serviceable as a uniform to be worn to either impressthe passenger with the authority of the wearer, or with the dignity andimportanceof the people whom he represents while wearing this uniform."Concluding Findings as to the Discharge of Patrick W. CoxThe Trial Examiner is convinced and finds that the only matter which enteredinto the Respondent's discharge of Patrick W. Cox as a cause thereof was the factthat he was reported as wearing a "uniform coat in rags, at sleeves and elbows andpockets and lining " 7The General Counsel contends this assigned cause was amere pretext.Although the Trial Examiner does not credit Markham's testimony to the effectthat he personally warned Cox regarding the condition of his coat, and althoughMarkham admitted that the usual and customary warning given an employee in ashabby uniform to get another was not given to Cox, and Markham's testimonywith respect to the payroll deductions for Cox's coat is not probative evidence,still,the uniform coat which Cox testified he wore showed that the inspector's report wascorrect.The General Counsel apparently sought to prove the 8 (a) (4) allegation by thefollowing testimony:Q. You did feel Cox had lied on the witness stand in the prior case,didn'tyou?A. Yes, I believe he had.The Union argued that admitting the poor condition of Cox's uniform wouldnot have caused his discharge:Were it not for the fact that he had testified,as the Board found in the previ-ous case, in a manner that diametrically opposed what Mr. Markham had testi-fied to, and Mr. Markham didn't like it, and he didn't like it before Mr. Coxtestified, and that is why he was discharged.As reported herein the Board did not credit Cox and found that the Respondenthad not discriminated against him. To accept an argument such as put forward bythe General Counsel and the Union would only go to sustain a theory that anysubsequent discharge of an employee who has filed a charge with the Board, nomatter if groundless,or who has testified in a hearing,credibly or not, constitutesa violation of Section 8 (a) (4) of the Act. This is quite different from the holdinginRichmond Home Telephone Company,70 NLRB 455, cited in the GeneralCounsel's brief, namely: "An employer is prohibited under Section 8 (4) of theAct from discharging an employee for filing charges with or testifying before theBoard even though they are false."The General Counsel announced the theory of his case to be:Our case, that is, the allegation that these two individuals have been discrimi-natorily discharged,depends upon two theories:one, that the cause for dischargewas a pretext; secondly,that because of the execution of a contract with a so-calledLowell Union in Lowell and the imposition by the Company of theresort to grievance procedure only through that local,and not through a union7See GeneralCounsel's Exhibit No. 4. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the 8-3's own choosing,such imposition was illegal,and that,therefore,whatever resulted to them was also illegal.Apparently in support of the alternate theory Cox testified that on Memorial Dayfollowing his discharge he met Markham on the street, told Markham he wanted tofile a grievance regarding his discharge,was told by Markham to contact the Unionfound by the Board in the former case to have been illegally recognized by theRespondent, and further told by Markham that Cox "was entitled to a hearing, and ifyou want to represent yourself you can."Markham admitted holding a conversation with Cox on Memorial Day,but testi-fied that he told Cox merely that he could process his grievance himself or be repre-sented by any one of his choice.As more fully discussed herein in connection with the General Counsel'sbriefthe Trial Examiner does not find it necessary to resolve any conflict in the twoversions.On the entire record the Trial Examiner finds that the General Counsel has notadduced such evidence as will sustain the contention that Cox was discharged inviolation of the Act and he will therefore recommend that the complaint be dis-missed insofar as it alleges the Respondent discharged Patrick W.Cox in violationof the Act on March 24, 1953.2.Archie T. McLean-1-CA-1515Archie T. McLean was discharged by the Respondent June 10, 1953.Manager Markham testified that he discharged McLean because on June 5 hefailed to collect fares from two passengers.The Respondent admits that the uncollected fares amounted to 9 cents each.With respect to McLean's discharge, Markham testified as follows:On June 5, 1953,Operator McLean was operating a bus between the citiesof Lowell and Lawrence on a scheduled trip of 4:55 a in. Leaving Lowell, twopassengers boarded his bus at Glen Forest and paid their fare by a 24-rideweekly ticket.This fare entitled them to ride to the Lawrence traffic center.McLean, on this particular trip, continued on beyond the Lawrence trafficcenter to what is known as theWood Mill,which requires an additional fareto ride to that point, and McLean failed to collect the additional fare from thesepassengers from the Lawrence traffic center to the Wood Mill.Markham further testified that he received the report of McLean's failure tocollect the two 9-cent fares on June 5, made no check to verify the charge but calledin McLean for an interview which he closed by discharging him.With respect to the above-mentioned interview Markham testified:I told McLean that I had received a report that he was allowing passengersto ride on his 4.55 a. m. trip on Friday, June 5, 1953, from Glen Forest to theWood Mill for one punch in a 24-ride weekly ticket, and I asked him if it weretrue if he were doing that, and he said it was.I asked him if he realized theseriousness of the offense of allowing passengers to ride free,and he said, Yes,he did.He was aware of it. And then I believe McLean said to me that apassenger could ride through from Glen Forest to the Wood Mill for one punchin a weekly ticket,and I asked him where he had obtained that rule or informa-tion, and he said he had got it from Foreman Trimblay.I asked him if he had read a notice that I had posted on August 12, 1952,pertaining to just this particular operation of fare collection,and I don't believehe told me whether or not he had. I think he said that he was familiar withall noticesor that hedoes make it a practice to read them and so on, but hecouldn't say definitely whether he had read thatone or not.Markham admitted that McLean had been in the employ of the Respondent for21 years, and had never before been charged with failure to collect proper fare froma passenger 8The record also shows that McLean had held a supervisory job with the Respond-ent from 1941 to 1949.Archie T. McLean testified that he had been operating the run from Lowell toLawrence since April 1953; that this route was to the Lawrence Traffic Center andthen on to Wood Mill; that enroute to Lawrence Traffic Center all passengers payingcash fares were issued identification checks which were collected at the points theyMcLean had been charged with not punching a ticket some 13 years before. EASTERN MASSACHUSETTS STREET RAILWAY COMPANY 311left the bus except that no checks were collected at the Lawrence Traffic Center;that in addition to cash fares the Company also sold weekly commuter tickets whichwere punched by the bus operator.McLean further testified that he had two unusual experiences involving the valueof weekly tickets to Wood Mill, a stop beyond the Lawrence Traffic Center. TheCompany's rule was that a passenger who had paid a 15-cent cash fare to LawrenceTraffic Center was entitled to continue on to Wood Mill without further payment.McLean testified:My first experience was the week before I was discharged. I was going intoLawrence, and I made a stop, and I picked up this man, and he presented mewith a weekly ticket which I punched.He then requested a check to take himto the Wood Mill, and I told him that he wasn't entitled to a check, but he toldme that he was, that he had called the Eastern Massachusetts office, and theytold him that he could get a check with a punch on a weekly ticket over to theWood Mill.So rather than have an argument with the passenger, I said to him, "Wouldyou please put your name and address down," and I presented him with a checktoWood Mill. That was my first experience.According to McLean the following morning he asked Foreman Tremblay "if apassenger was entitled to a check on a weekly ticket that would take him to WoodMill" beyond the Lawrence Terminal Center and that Tremblay told him "yes that apunch on a weekly ticket was the same as a 15-cent fare."McLean testified that the following Monday he had a similar experience with adifferent passenger, and further testified that on June 9 he was notified by telephonenot to report for work the following day but to report to Markham's office whichhe did.McLean testified:When I went in, Manager Markham said to me, "What is the fare from GlenForest to the Wood Mill on a weekly ticket9" And I said, "One punch." Andhe said to me, "What gives you that idea?" And I said, "Well, because onepunch is equivalent to a 15 cent fare." So he then handed me a sheet of paperwhich is this exhibit.The document referred to was a bulletin dated August 12, 1952, which readinteraliasAny passenger paying a fare by a 24 ride weekly ticket . . . must pay an-other punch to go to Wood Mill.McLean testified he was absent on vacation on August 12, 1952, did not return untilAugust 20 and had never seen the document until Markham handed it to him.McLean continued the account of his discharge as follows:That's what I read, and that's the first time I read it, and I said to him, "Well,it's funny, only last week I was told by the foreman that punching a weeklyticket was equivalent to 15 cents."He said to me, "What foreman told youthat?" I said, "Foreman Tremblay."He said to me, "Well, when you turn inyour equipment that belongs to the Company, we'll pay you off."Q. (By Mr. Kowal.)Was that the end of the conversation?A. That was it.Markham testified that he discharged McLean before he checked with Tremblaybecause he did not believe McLean was telling the truth.9Tremblay, as has been found herein, was not called.The Trial Examiner credits McLean and finds that Foreman Tremblay told Mc-Lean that additional punches need not be made on commuter tickets punched toLawrence Traffic Center if used to Wood Mill beyond the Center.Markham admitted he did not raise McLean's previous record of infraction ofrules at the time of the discharge but only discussed McLean's failure to collect thetwo 9-cent fares.Markham further admitted that McLean had not violated any ofthe Respondent's rules for at least 4 months prior to his discharge.'The Tual Examiner iefused to take testimony by Markham to the effect that he inter-viewed Foreman TremblayafterMcLean's discharge and rejected an offer of proof to theeffect that Ti eniblay in such interview denied McLean's statement.379288-56-vol. 113-21 312DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Trial Examiner in the formerEastern Massachusetts Street Railway Companycase found in his report, which was adopted by the Board, that McLean participatedin the strike and that:On July 7, 1952, O'Brien [international vice president of the Union] ap-pointedMcLean as his assistant in directing the affairs of Local Division No280 and thereafter McLean was a member of the GCC. Shortly after the strikeended officially on July 15, and work was resumed throughout the Company'soperations, 15 or 16 of the group of 19 Lowell employees who did not return towork when other employees in the Division abandoned the strike on June 15and who were indefinitely suspended on June 27, all, as related above, met andappointed McLean as their representative in subsequent dealings with the Com-pany.Not long thereafter, McLean telephoned Markham at the latter's home oneevening.The material portion of this conversation as shown by the mutuallyreconcilable testimony of McLean and Markham was that McLean informedMarkham that McLean had been appointed a member of the GCC and the 19employees who had not returned to work at Lowell on June 22, 1952, hadchosen McLean to act as their representative in processing any grievances whichthey might have with the Company, and that Markham refused to discuss thesematters with McLean.Concluding Findings as to the Discharge of Archie T. McLeanMcLean had been employed by the Respondent for more than 21 years, duringwhich he had held a supervisory position for some 8 years.He participated in thestrike.He was a prominent official in the Union.He sought to process grievances torfellow strikers and was not permitted to do so by Manager Markham.Markham referred to McLean as untruthful and as giving untruthful testimonyalthough the Board made no such finding in the former case, finding only that Mc-Lean's suspensions were not discriminatory and further finding:Apart from the disciplinary action, there stands the allegation that after sus-pending the Lowell employees named in the complaint, either for fixed shortperiods or indefinitely, the Company discriminated against them in their tenureof employment because it refused to permit them to process their grievancesthrough Association representatives.We agree with the Trial Examiner's finding that the Company made it clearthat these employees could have had their suspensions reduced only if they werewilling to utilize the services of the Lowell Local.10The Trial Examiner has found that McLean informed Foreman Tremblay of hisfailure to punch the first ticket for the additional ride from the Traffic Center to WoodMill and that Tremblay told McLean his action was correct.McLean frankly toldMarkham of both the incidents, but Markham discharged him without further in-vestigation althoughMarkham testified he would "honor" an honest mistake.The precipitous discharge of an employee of 21 years' service, for failure to col-lect a fare, an offense which had not been charged against him duringthe pre-ceeding 13 years and moreover one who had been a supervisor for one-third of hisemployment, persuades the Trial Examiner that an opportunity for the dischargewas sought and welcomed and that the cause given for the discharge, namely thefailure to collect two 9-cent fares, was merely a convenient pretext forthe act.There being no other reason given except the one which the Trial Examiner findsspurious, there remains only that alleged in the complaint, namely, theunion activi-ties of the dischargee.The Trial Examiner is convinced and finds on the entire record in the case, theevidence considered as a whole, and his observation of the witnesses that Mark-ham's reason for discharging McLean was the latter's union membership and hisactivities in its behalf including his giving testimony and beingnamed as a dis-criminatee in the formerEastern Massachusetts StreetRailwayCompanycase.The Trial Examiner therefore finds that by discharging Archie T. McLean onJune 10, 1953, because of his membership in and activity on behalf of the Union,including his strike activity and his attempt to process grievances the Respondenthas discriminated in regard to his hire and tenure of employment, thereby discourag-10Not all of the suspended employees were ordered made wholer1l EASTERN MASSACHUSETTS STREET RAILWAY COMPANY 313ing membership in a labor organization(the Union) in violation of Section 7 of theAct more particularly Section 8(a) (3) and(1) thereof.The Trial Examiner further finds that the said discharge of Archie T. McLeanwas in part motivated by the fact that he appeared as an alleged discriminateein the formerEasternMassachusetts StreetRailwayCompanycase,decided De-cember 16, 1954, and testified in the hearing therein and that by said dischargethe Respondent has engaged in conduct violative of Section 8 (a) (4) and (1) ofthe Act.Further FindingsBoth complaints,1-CA-1435 and 1-CA-1515, allege that the Respondent engagedin conduct violative of Section 8 (a) (1) of the Act by:Threatening its employees with reprisals,loss of employment or loss ofemployment benefits if they continued to adhere to the Amalgamated or Com-mittee.Disciplining employees with greater severity because they continued to adhereto the Committee or Amalgamated.There is nothing in the record to sustain the above allegations.The Trial Ex-aminer will therefore recommend that the complaint,insofar as it is based on suchallegations,be dismissed.3.The briefsIn his brief to the Trial Examiner the General Counsel argues the evidence andthe findings of the Trial Examiner in the former case decided by the Board and re-ported in 110 NLRB 1963 in considerable detail, and apparently contends forfindings by the Trial Examiner contrary to those made by the Board based on thesame evidence in the former case.The Trial Examiner finds no merit in this contention and will not discuss theformer case except as herein above noted in this report.The Respondent'sbrief argues:(a) the causes for the former suspensions ofPatrickW. Cox based on the evidence in the previous case already decided by theBoard;(b) the evidence in the instant matter regarding Cox's uniform coat wornat the time of his discharge March 24, 1953, and(c) that as Cox's case was "fullylitigated before the Massachusetts'Unemployment Compensation Commission" thefindings of said commission are binding on the Board under "the principle ofresjudicata."The Trial Examiner finds no merit in 3 (a)and (c)above and sees no necessityto discuss the matter.The Respondent's brief further argues McLean'sdischarge was for cause underthe evidence.The matter has been fully discussed herein.The Union also filed a very comprehensive brief discussing the evidence in theprior cases as well as the instant matter.The Union argues.Thus, even if the Trial Examiner should find that in discharging Cox andMcLean the Respondent was not motivated by unlawful considerations, hemust nonetheless find unlawful discrimination in violation of Section 8 (a)(3) and 8(a) (1) for precisely the same reasons as found by the Board inthe prior case.Although it was stipulated that the Respondent still recognized the organizationfound by the Board to have been unlawfully assisted,the Trial Examiner is of theopinion that to in any manner base the discharges of Cox and McLean on the find-ings in the prior case,except of couise as to background only, flies in the face ofSection 10(b) of the Act.The Union further argues that the Trial Examiner take administrative notice ofthe fact that the Respondent has not complied with the Board'sOrder in the previouscase and that the Board has instituted proceedings to enforce its Order.The Trial Examiner sees no merit in this argument.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. 314DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE REMEDYAs it has been found that the Respondent has engagedin unfair labor practices,itwill be recommended that the Respondentcease anddesist therefromand takecertain affirmative action designed to effectuate the policies of the Act.Ithaving been found that the Respondent discriminatorily discharged Archie T.McLean on June 10, 1953, the Trial Examiner will accordingly recommend that theRespondent offer said McLean full and immediatereinstatementto his former or asubstantially equivalent position 11 without prejudice to his seniority or other rightsand privileges, and make him whole in conformity with theWoolworthformula lzfor any loss he may have suffered by reason of thediscriminationby the payment tohim of a sum of money equal to the amount he normally would haveearned as wagesfrom the date of the Respondent's discrimination against him to the date of the offerof reinstatement, less his net earnings during said period.13 It is recommended fur-ther that the Respondent make available to the Board upon request payroll and otherrecords, in order to facilitate the checking of the amount of back pay due.14It is further recommended that the complaint in Case No. 1-CA-1435 be dismissedin its entirety and that the complaint in Case No. 1-CA-1515 bedismissed insofaras it alleges that the Respondent violated the Act except as herein specifically found.Upon the basis of the above findings of fact, and upon theentirerecord in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.EasternMassachusetts Street Railway Company, herein referred to as theRespondent, is engaged in commerce within the meaning of the Act.2.By discharging Archie T. McLean the Respondent has engaged in unfair laborpractices within the meaning of Section 8 (a) (3) and (4) of the Act.3.By engaging in conduct violative of Section 8 (a) (3) and (4) of the Act theRespondent has engaged in unfair labor practices within the meaning of 8 (a) (1)of the Act.4.The foregoing unfair labor practices are unfair labor practices within the mean-ing of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]11 SeeThe Chase National Bank of the City of New York,San Juan, Puerto Rico, Branch,65 NLRB 827.13F. W. Woolworth Company,90 NLRB 289.13 Crossett Lumber Co.,8 NLRB 440;Republtio Steel Corporation v. N. L. R. B.311U. S. 7.14 F.W. Woolworth Company,90 NLRB 289.Robbie Shoe Corp.andEugene PepinandUnited Shoe Workersof America,CIO, Party to the ContractUnited Shoe Workers of America,CIOandEugene Pepin.CasesNos. 1-CA-1779 and 1-CB-294. July 26,1955DECISION AND ORDEROn April 28, 1955, Trial Examiner James A. Corcoran issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practiees and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Exceptions to the Inter-mediate Report were thereafter filed only by the Respondent Union,113 NLRB No. 35.